
	
		II
		111th CONGRESS
		1st Session
		S. 699
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2009
			Mr. Cornyn (for himself
			 and Mrs. Hutchison) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To provide for the construction by the Secretary of
		  Veterans Affairs of a full service hospital in Far South
		  Texas.
	
	
		1.Short titleThis Act may be cited as the
			 Far South Texas Veterans Medical
			 Center Act of 2009.
		2.Findings;
			 definition
			(a)FindingsCongress
			 makes the following findings:
				(1)The current and
			 future health care needs of veterans residing in the Far South Texas area are
			 not being fully met by the Department of Veterans Affairs.
				(2)The Department of
			 Veterans Affairs estimates that more than 117,000 veterans reside in Far South
			 Texas.
				(3)In its Capital
			 Asset Realignment for Enhanced Services study, the Department of Veterans
			 Affairs found that fewer than three percent of its enrollees in the
			 Valley-Coastal Bend Market of Veterans Integrated Service Network 17 reside
			 within its acute hospital access standards.
				(4)Travel times for
			 veterans from the market referred to in paragraph (3) can exceed six hours from
			 their residences to the nearest Department of Veterans Affairs hospital for
			 acute inpatient health care.
				(5)Even with the
			 significant travel times, veterans from Far South Texas demonstrate a high
			 demand for health care services from the Department of Veterans Affairs.
				(6)Current
			 deployments involving members of the Texas National Guard and Reservists from
			 Texas will continue to increase demand for medical services provided by the
			 Department of Veterans Affairs.
				(b)DefinitionIn
			 this Act, the term Far South Texas means the following counties
			 of the State of Texas: Aransas, Bee, Brooks, Calhoun, Cameron, Crockett,
			 DeWitt, Dimmit, Duval, Goliad, Hidalgo, Jackson, Jim Hogg, Jim Wells, Kenedy,
			 Kleberg, Nueces, Refugio, San Patricio, Starr, Victoria, Webb, Willacy, and
			 Zapata.
			3.Construction of
			 major medical facility in Far South Texas
			(a)In
			 generalThe Secretary of
			 Veterans Affairs shall carry out the construction of a major medical facility
			 project in Far South Texas consisting of a full service Department of Veterans
			 Affairs hospital.
			(b)Facility
			 locationThe facility referred to in subsection (a) shall be
			 located in a county in Far South Texas that the Secretary determines to be most
			 appropriate to meeting the health care needs of veterans in Far South
			 Texas.
			(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall submit to the Committees on Veterans’ Affairs of the Senate and House of
			 Representatives a report identifying and outlining the determination of the
			 Secretary under subsection (b) and a detailed estimate of the cost of and time
			 necessary for completion of the project required by subsection (a).
			(d)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary of Veterans Affairs for fiscal year 2009 for the Construction, Major
			 Projects account such sums as may be necessary for the project required by
			 subsection (a).
			
